AMENDMENT NO. 30 TO PARTICIPATION AGREEMENT BETWEEN TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 30 to the Participation Agreement ("Agreement"), dated February 27. 1991, as amended. between Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio (the ··Parties''). Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective November I, 2008 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account Separate Account VA U Separate Account VA V WRL Series Life Account G Separate Account VA AA Policies: The Equity Protector WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer® WRL Freedom Bellwether® WRL Freedom Conqueror ® WRL Freedom Wealth Protector WRL Freedom Wealth Creator® WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier® WRL Freedom Access® WRL Freedom Enhancer® WRL Freedom Selectsm Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier® II WRL Freedom Access® II WRL Freedom Enhancer® II WRL Freedom Premier® III Variable Annuity WRL Xcelerator WRL Xcelerator Focus WRL Xcelerator Exec WRL Freedom Elite Builder II WRL Freedom Multiple WRL Freedom Elite Builder III Policies: WRLForLife WRL Benefactor WRL Capital Creator WRL Freedom Advisor WRL Freedom Asset Advisor WRL Evolution Portfolios: Transamerica Series Trust. - each Portfolio has an Initial Class and a Service Class of Shares except as noted Transamerica American Century Large Company Value VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation- Growth VP Transamerica Asset Allocation - Moderate VP Transamerica Asset Allocation- Moderate Growth VP Transamerica Balanced VP Transamerica BlackRock Large Cap Value VP Transamerica Capital Guardian Global VP Transamerica Capital Guardian U.S. Equity VP Transamerica Capital Guardian Value VP Transamerica Clarion Global Real Estate Securities VP Transamerica Convertible Securities VP Transamerica Efficient Markets VP Transamerica Equity VP Transamerica Equity II VP (Service Class Shares currently not being offered) Transamerica Federated Market Opportunity VP Transamerica Growth Opportunities VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica International Moderate Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Transamerica Jennison Growth VP Transamerica Legg Mason Partners All Cap VP Transamerica MFS High Yield VP Transamerica MFS International Equity VP Transamerica Marsico Growth VP Transamerica Money Market VP Transamerica Munder Net50 VP Transamerica PIMCO Total Return VP Transamerica Science & Technology VP Transamerica Small/Mid Cap Value VP Transamerica T. Rowe Price Equity Income VP Transamerica T. Rowe Price Growth Stock VP Transamerica T. Rowe Price Small Cap VP Transamerica Templeton Global VP Transamerica Third Avenue Value VP Transamerica U.S. Government Securities VP Transamerica Value Balanced VP Transamerica Van Kampen Active International Allocation VP Transamerica Van Kampen Large Cap Core VP Transamerica Van Kampen Mid-Cap Growth VP IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed this 1st day of November, 2008, in its name and on its behalf by its duly authorized representative. TRANSAMERICA SERIES TRUST WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO By its authorized officer, By its authorized officer, By: /s/ Christopher A. Staples By: /s/ Arthur D. Woods Christopher A. Staples Arthur D. Woods Title: Vice President Title: Vice President
